Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 06/03/2021. As directed by the amendment: claims 1-2, 5-7, and 20  have been amended, claims 12-16 have been withdrawn, claims 3-4 and 17-18 have been cancelled, and new claims 21-24 have been added.  Thus, claims 1-2, 5-11, and 19-24 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, 20, 22, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (US 6,417,491) in view of Lu et al (US 20170022630 A1).
Regarding claim 1, Taniuchi discloses a transparency (abstract, i.e. a shield panel) comprising:
a substrate 26 (fig. 2, i.e. a transparent panel) comprising a first surface (not labeled, i.e. the surface facing the transparent electrically conductive film 32), an opposing second surface (not labeled, i.e. the opposing surface facing the transparent electrically conductive film 32), and a peripheral edge extending therebetween (not labeled, see figure 2, i.e. a peripheral edge of the surfaces) 
a conductive coating 32 (fig. 2, i.e. called a transparent electrically conductive film) covering a portion of the first surface (see figures 2-3),
wherein the conductive coating 32 (fig. 2) comprises: a first region (not labeled, i.e. the central portion of the conductive film 32) comprising a central viewing region of the transparency (see figure, 1, i.e. the central view of the shield panel 24), the first region having a first thickness (col. 3, lines 9-13, i.e. the thickness of the central portion of the conductive film 32 is 1.1 or greater than the thickness at the both end portions of the conductive film 32); and 
a second region (i.e. both end portions the conductive film 32) around at least a portion of a periphery of the first region (not labeled, i.e. the central portion), the second region having a second thickness (i.e. the thickness of the both end portions of the conductive film 32 is 0.1 or less than the central portion), and the first thickness is greater (i.e. the ratio of the thickness of the conductive film at the central portion to the thickness at both end portions is 1.1 or greater) than the second thickness (i.e. the thickness of the both end portions) (col. 3, lines 9-13).

However, Lu et al teaches, for example, take an electrode path 220 (fig. 2), the first region 222 (fig. 2, i.e. the lower end region 202 with the width W3 is smaller(narrower) having a first power density; the second region 224 (fig. 2, i.e. the upper end region 204 with the width W4 is wider(thicker)) having a second power density; and wherein the first power density is less than (i.e. a power density decreasing from the lower end region 202 toward the upper end region 204) the second power density (abstract; ¶ 0020). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Taniuchi‘s reference, to include such variable power density to different areas as set forth above, as suggested and taught by Lu, for the purpose of allowing for control of the overall temperature and control of a temperature gradient for a particular application (¶ 0010).
With respect to claim 2, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Lu further discloses wherein the first region 222 (fig. 2, i.e. the lower end region 202 with the width W3 is smaller/narrower) heats to a first temperature when an electric current is applied to the conductive coating, and the second region 224 (fig. 2, i.e. the upper end region with the width W4 is wider/thicker) heats to a second temperature, greater than the first temperature, when the current is applied to the conductive coating (¶ 0023).  It would 
With respect to claim 5, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Taniuchi further discloses wherein the second region (i.e. both end portions the conductive film 32) entirely/substantially encloses the first region of the conductive coating (not labeled, i.e. the central portion of the conductive film 32). 
With respect to claims 6-7 and 24, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Lu further discloses wherein the first region 222 (fig. 2, i.e. the lower end region 202 with the width W3 is smaller/narrower) of the conductive coating (i.e. an electrode path 220) comprises a gradient coating (i.e. narrower path width) in which the first power density of the first region of the conductive coating increases gradually according to radial distance from a center of the substrate (i.e. the power density gradient of the electrode path is greater in the areas of narrower width); and wherein the first power density increases linearly as the radial distance from the center of the substrate increases (i.e. the power density gradually/linearly increases toward the lower end region 202) (¶ 0020); and wherein the first region of the conductive coating 222 (fig. 2, i.e. the lower end region 202 with the width W3 is smaller/narrower) comprises a gradient coating in which the first  the conductive coating decreases gradually according to radial distance from a center of the first surface of the substrate (¶ 0020).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such variable power density gradients to different areas as set forth above, as suggested and taught by Lu, for the purpose of allowing for tuning the heating in a precise, controlled manner as may be required to meet a particular heating requirement for a given application (¶ 0023).
With respect to claim 8, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Taniuchi further discloses wherein the conductive coating 32 (fig. 2, i.e. called a transparent electrically conductive film) comprises a plurality of layers (i.e. metal foils and a conductive adhesive layer) deposited on the first surface of the substrate (26) (not labeled, i.e. the surface facing the transparent electrically conductive film 32).
With respect to claim 10, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Taniuchi further discloses wherein the substrate comprises a first substrate (25) comprising an outer surface and an opposing inner surface, a second substrate (26) opposite the first substrate comprising an outer surface and an opposing inner surface, and an interlayer (31, i.e. a space layer) positioned between the inner surface of the first substrate and the inner surface of the second substrate (see figures 2, 5 and 7-8; col. 5, lines 46-56).
With respect to claim 11, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Taniuchi further discloses wherein the 
With respect to claim 20, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Taniuchi further discloses wherein the conductive bus bar system comprises: a first bus bar 33 ( figs. 1-6, i.e. a electrode) directly electrically connected to the second region of the conductive coating (i.e. both end portions the conductive film 32); and a second bus bar 34 ( figs. 1-6, i.e. an electrode) spaced apart from the first bus bar 33 ( figs. 1-6, i.e. an electrode) directly electrically connected to the second region of the conductive coating (32), wherein the first bus bar 33 (figs. 1-6) and the second bus bar 34 (figs. 1-6) are electrically connected to the power source by leads 35, 36 (fig. 2, i.e. terminals), thereby creating an electrical circuit extending from the power source through the first bus bar (33), the conductive coating (32), and the second bus bar (34).
With respect to claim 22, Taniuchi in view of Lu et al discloses the limitations of the claimed invention as set forth above of which Taniuchi further discloses wherein the conductive coating 32 (fig. 2, i.e. called a transparent electrically conductive film) comprises a continuous film (see figure 3, i.e. one transparent electrically conductive film 32) in which the first region (not labeled, i.e. the central portion of the conductive coating 32) and the second region (i.e. both end portions the conductive film 32) are continuous and electrically connected together (see figure 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (US 6,417,491) in view of Lu et al (US 20170022630 A1) as applied to claim 1 above, and further in view of Hayashi et al (US 5,504,307).
Regarding claim 9, Taniuchi in view of Lu et al discloses all the limitations of the claimed invention as set forth above, except for wherein the first region of the conductive coating comprises a greater number of layers of the plurality of layers than does the second region of the conductive coating.
However, Hayashi et al teaches wherein the first region (see figure 6, i.e. the central region) of the conductive coating 5a (fig. 6) comprises a greater number of layers of the plurality of layers 3e, 4, 4’, 5’ (fig. 6) than does the second region (i.e. the distal end) of the conductive coating 3e, 4 (fig. 6). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such layers arrangement as set forth above, as suggested and taught by Hayashi, for the purpose of providing substantially uniform heat and which exhibits low resistance to heat transfer and rapid thermal response without producing local heating (col. 2, lines 3-6).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (US 6,417,491) in view of Lu et al (US 20170022630 A1) as applied to claim 1 above, and further in view of Voeltzel (US 20040065651 A1).
Regarding claim 19, Taniuchi in view of Lu et al discloses all the limitations of the claimed invention as set forth above including of which Taniuchi further a window 
However, Voeltzel teaches a conductive bus bar system comprising a bus bar 22, 24, 60, 62 (fig. 1, 4 and 5) electrically coupled to a portion of the conductive coating 16, 29, 51, 66 (figs. 1-2, 4 and 5); and a power source (i.e. a 12-volt direct current power source) electrically connected to the bus bar 22, 24, 60, 62 (fig. 1, 4 and 5) configured to provide power to the conductive coating through the bus bar (¶ 0045), wherein, applying power from the power source (i.e. a 12-volt direct current power source) to the conductive coating 16, 29, 51, 66 (figs. 1-2, 4 and 5) causes the first region (i.e. the bottom portion of the conductive coating) of the conductive coating to increase in temperature to a first temperature (i.e. the temperature of the bottom portion) and causes the second region (i.e. the top portion of the conductive coating) of the conductive coating to increase in temperature to a second temperature (i.e. the temperature of the top portion), which is greater than the first temperature (i.e. the temperature of the top portion is hotter than the temperature of the bottom portion) (¶ 0041, 0042, 0048, 0053). Therefore, it would have been obvious before the effective .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (US 6,417,491) in view of Lu et al (US 20170022630 A1) as applied to claim 1 above, and further in view of Veerasamy (US 6,284,377 B1).
Regarding claim 21, Taniuchi in view of Lu et al discloses all the limitations of the claimed invention as set forth above, except for wherein the conductive coating is a transparent or semi-transparent conductive coating that allows at least 75% of visible radiation to pass through the transparency.
However, Veerasamy teaches wherein the conductive coating is a transparent or semi-transparent conductive coating that allows at least 75% of visible radiation to pass through the transparency (col. 8, lines 45-48). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include transparent conductive layer arrangement as set forth above, as suggested and taught by Veerasamy, for the purpose of allowing good light transmission through the coated article (col. 5, lines 53-54).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (US 6,417,491) in view of Lu et al (US 20170022630 A1) as applied to claim 1 above, and further in view of Thoumazet et al (US 20120228641 A1).
Regarding claim 23, Taniuchi in view of Lu et al discloses all the limitations of the claimed invention as set forth above including of which Taniuchi further discloses wherein the conductive coating 32 (fig. 2, i.e. called a transparent electrically conductive film) comprises indium tin oxide (col. 5, lines 57-67), except for the first thickness is from 200 nm to 2000 nm, and the second thickness is less than the first thickness and is from 200 nm to 1000 nm.
However, Thoumazet et al teaches the first thickness is from 200 nm to 2000 nm, and the second thickness is less than the first thickness and is from 200 nm to 1000 nm (¶ 0009, 0011). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such coating dimensions, as suggested and taught by Thoumazet, for the purpose of providing an effective and very long-term protection of the energy conversion elements of the device that are sensitive to air and/or moisture, while preserving the energy conversion efficiency of the device, or even increasing this efficiency (¶ 0007).

Response to Amendment
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761